Becker v. State











COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



ALEJANDRO SALAZAR.


RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-04-00087-CV

An Original Proceeding 

in Mandamus





OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Alejandro Salazar, asks this Court to issue a writ of mandamus against
Respondent, the Honorable Patricia Macias, Judge of the 388th District Court of El Paso
County.  The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.7(a), 52.8(a);
Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Our denial of the
petition shall not be construed as a ruling on the merits of the underlying case.